     Case 2:19-cv-06408 Document 1 Filed 07/24/19 Page 1 of 3 Page ID #:1




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 BRADLEY J. LEIMKUHLER,          Cal. Bar No. 261024
   650 Town Center Drive, 10th Floor
 4 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 5 Facsimile: 714.513.5130
 6 Attorneys for Defendant,
   LEVITY ENTERTAINMENT GROUP, INC.
 7
 8                              UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 PERLA MAGENO, an individual                 Case No.
12                 Plaintiff,                  NOTICE OF REMOVAL OF
                                               ACTION TO FEDERAL COURT
13         v.
14 LEVITY ENTERTAINMENT GROUP,                 Los Angeles County Superior Court
   INC., a California corporation; and         Case No.19GDCV00841
15 DOES 1-10, inclusive,
16                 Defendants.
17                                             Action Filed:     June 24, 2019
                                               Trial Date:       None Set
18
19
20
21
22
23
24
25
26
27
28

                                           NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
         Case 2:19-cv-06408 Document 1 Filed 07/24/19 Page 2 of 3 Page ID #:2




 1         TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
 2 CENTRAL DISTRICT OF CALIFORNIA
 3         PLEASE TAKE NOTICE that defendant LEVITY ENTERTAINMENT
 4 GROUP, INC. (“Defendant”) hereby removes to this Court the state court action
 5 described below:
 6         I.    FILING AND SERVICE OF THE COMPLAINT.
 7         1.    On June 24, 2019, plaintiff PERLA MAGENO (“Plaintiff”)
 8 commenced an action in the Superior Court of the State of California for the
 9 County of Los Angeles, Case Number 19GDCV00841, by filing a Complaint
10 entitled “Perla Mageno, an individual v. Levity Entertainment Group, Inc. a
11 California corporation and DOES 1-10, inclusive.”
12         2.    Defendants received a copy of the Summons and Complaint on July 8,
13 2019. True and correct copies of the Summons and Complaint and all other
14 documents are attached hereto as Exhibit “A”. Defendants have not yet responded
15 to the Complaint. All defendants consent to removal.
16         II.   THIS COURT HAS FEDERAL QUESTION JURISDICTION.
17         3.    This action is a civil action for which this Court has original
18 jurisdiction pursuant to 28 U.S.C. § 1331 and is one which may be removed
19 pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1443, in that it appears from the
20 Complaint that Plaintiff has filed a civil rights action, and her claims are founded
21 on a claim or right arising under the laws of the United States.
22         4.    More specifically, it appears from the Complaint that this is a civil
23 rights action alleging violations of the Americans with Disabilities Act, 42 U.S.C.
24 § 12181 et seq. (Complaint ¶¶ 8, 11, 23 & 24).
25
26
27
28
                                             -1-
                                                   NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
         Case 2:19-cv-06408 Document 1 Filed 07/24/19 Page 3 of 3 Page ID #:3




 1        III.   THIS NOTICE OF REMOVAL IS TIMELY AND PROPERLY
 2 FILED.
 3        5.     The filing of this Notice of Removal is filed within the time period
 4 required under 28 U.S.C. § 1446(a).
 5        6.     Defendant will give written notice of the filing of this Notice of
 6 Removal to all adverse parties as required by 28 U.S.C. § 1446(d) and will file a
 7 copy of this Notice of Removal within the law division of the Superior Court of
 8 California, County of Los Angeles, as further required by that Section.
 9        7.     Venue is proper in this Court because the action is being removed
10 from the Superior Court in the County of Los Angeles.
11        8.     The undersigned counsel for Defendant has read the foregoing and
12 signs the Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil
13 Procedure, as required by 28 U.S.C. § 1446(a).
14        WHEREFORE, Defendant prays that the above action now pending against
15 them in the Superior Court of the County of Los Angeles be removed to this Court.
16
     Dated: July 24, 2019
17
                                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
18
19
20                                By                    /s/ Gregory F. Hurley
21                                                     GREGORY F. HURLEY

22                                                Attorneys for Defendants,
23                                         LEVITY ENTERTAINMENT GROUP, INC.

24
25
26
27
28
                                             -2-
                                                   NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
